DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application has been filed as a continuation of U.S. Patent Application Serial No. 16/080,653 filed on August 28, 2018.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/080,653, filed on August 28, 2018.
Information Disclosure Statement
The information disclosure statement filed August 17, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Since this application is a continuation application filed under 37 CFR 1.53 (b), the examiner has considered information, which has been considered by the Office in the parent applications. Such information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.
Copies of references cited by applicant in accordance with MPEP  § 609, § 707.05(b) and § 708.02 are not furnished to applicant with the Office action. Additionally, copies of references cited in continuation applications if they had been previously cited in the parent application are not furnished.
Specification
The specification received January 4, 2021 has been reviewed for examination purposes.
The disclosure is objected to because of the following informalities:
The status of the prior U.S. application listed in the first sentence of the application should be updated since it has matured into a U.S. patent;
The term “Aluminum” on page 3, line 19 and page 5, line 14 should be “aluminum”;
The phrases “When ingress of liquid takes occurs via the opening” is awkward wording in terms of grammar (notably “takes occurs”);
The term “rebate” is objected to with respect to American English.  A rebate (British English) is called a rabbet in American English.  The term should be amended throughout the specification from rebate to rabbet.  
Appropriate correction is required.
Drawings
The drawings received January 4, 2021 are acceptable for examination purposes.
Claim Objections
Claim 6 is objected to because of the following informalities:  the term “Aluminum” at line 2 should be “aluminum”.  Appropriate correction is required. 
Claims 7-11 are objected to because the term “rebate” (British English) is called a rabbet in American English.  The term should be amended throughout the claims from rebate to rabbet.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claims 8-11 recites the limitation "the channel, indent or rebate" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claims as claim 7 (to which claims 8-11 are all dependent upon) recite “at least one channel, indent, or rebate” and for instances where plural channels, indents or rebates are present (plural), it would then be unclear what the channel, indent or rebate claims 8-11 are referring to.  The singular form of claims 8-11 do not particular point out which channel, indent or rebate is being referenced when plural of such are present.  Applicant is advised to amend each of claims 8-11 to recite “the at least one” at line 1 to overcome this rejection.
b.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: that the powder is a compressed electrolyte powder as the channel, indent or rebate is formed on the compressed powder.  The feature recited in claim 9 is defined only with respect to the compressed powder (see Fig. 13, for example) and not to other forms of the powder (non-compressed powder).  
c.	Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the electrolyte powder is a compressed electrolyte powder including a substantially ring-shaped configuration having an outer peripheral surface and an inner peripheral surface defining a hollow core. The feature recited in claim 9 is defined only with respect to the compressed powder (see Fig. 13, for example) and not to other forms of the powder (non-compressed powder).    Furthermore, claims 10 and 11 recite limitations (noted below in 8d and 8e) drawn to features of the ring-shaped configuration itself further indicating that the limitations of claims 10-11 are specific to the ring-shaped configuration.
d.	Claim 10 is recites the limitation "the outer peripheral surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
e.	Claim 11 is recites the limitation "the inner peripheral surface" in line 2 and “the hollow core” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louie (U.S. Patent No. 3,963,519).
As to claim 1, Louie discloses a battery including a casing 31 defining a chamber therein, including a first portion and a second portion that are moveable relative to each other between at least a first configuration and a second configuration; 
An anode terminal 9 and a cathode terminal 19;
An electrolyte powder within the chamber (col. 5, ll. 33-36);
A sealed water reservoir 25 (envelope) disposed within the chamber which releasably seals water (liquid) therein (col. 5, ll. 25-36);
Wherein response to movement of the first portion 21 relative to the second portion 15 from the first configuration to the second configuration, the envelope 25 is ruptured to release the liquid into the chamber in to contact with the electrolyte powder whereby a potential difference is then able to be generated between the anode and cathode terminals of the battery.  Notably a needle 23 is attached to a threaded member which protrudes through the outer case 15 and has a slotted heat 21 which, when turned, advances the needle into the bag 25 and punctures it, releasing the water.  Water then floods the interior of the cell and, in the case of water, dissolves the dried electrolyte powder in the cell (col. 5, ll. 25-36, Fig. 1).

    PNG
    media_image1.png
    680
    637
    media_image1.png
    Greyscale

As to claim 2, needle 23 functions as a puncturing member configured for selectably puncturing the envelope (Fig. 1).
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doe et al. (U.S. Patent No. 3,712,834). 
As to claim 1, Doe discloses a battery including a casing 10 defining a chamber therein, including a first portion 50 and a second portion 40 that are moveable relative to each other between at least a first configuration and a second configuration; 
An anode and cathode terminals 64/36;
An electrolyte powder within the chamber present in the compressed electrolyte pellet 18 (col. 3, ll. 52-57);
A sealed water reservoir 17 (ampoule) disposed within the chamber which releasably seals water (liquid);
Wherein response to movement of the first portion 50 relative to the second portion 40 from the first configuration (Fig. 1) to the second configuration (Fig. 2), the ampoule 17 is ruptured to release the liquid into the chamber into contact with the electrolyte powder pellet 18 whereby a potential difference is then able to be generated between the anode and cathode terminals of the battery.

    PNG
    media_image2.png
    742
    519
    media_image2.png
    Greyscale

As to claim 2,  ampoule rupturing member 50 and projection 60 functions as a puncturing member configured for selectably puncturing the ampoule 17 (Figs. 1-2).
As to claim 3, the electrolyte is formed as a dry pellet, i.e. a compressed powder (col. 3, ll. 52-57).
As to claim 6, the casing 10 is plastic (col. 2, ll. 29-30).
As to claim 7, a channel, indent, or rebate (rabbet) is exemplified by central cavity 12 and walls defining the cavity within the chamber 14 which allows passage of the liquid from ampoule 17 (Figs. 1-2).
As to claim 8, the channel, indent, or rebate (rabbet) extends substantially along the elongate center axis of the casing 10 (Figs. 1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Louie (U.S. Patent No. 3,963,519) as applied to claim 1 above, and further in view of Bakker (U.S. Patent Application No. 2012/0148882).
Louie does not teach of the electrolyte powder particles being ball milled.
Bakker discloses ball milling of electrolyte powder for the benefit of controlling the particle morphology (shape) and size (paras. [0029], [0086]-[0087]).  Ball milling is a well-known art technique for such benefits.  As Louie uses a solid particulate electrolyte, additional processing, such a ball milling of the electrolyte powder of Louie would have provided the predictable result of achieving desired shape and size of the particles.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to subject the electrolyte powder particles of Louie to ball milling as taught by Bakker since it would have provided the predictable result of modifying the powder for the obvious benefit of obtaining particles of a desired shape and size.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art of record, alone or in combination, is held to reasonably teach, suggest or render obvious the battery or claim 4 wherein the compressed electrolyte powder includes a substantially ring-shaped configuration having an outer peripheral surface and an inner peripheral surface defining a hollow core.
The pellet of Doe is a solid pellet and there is no sufficient motivation in the cited prior art of record to modify the configuration of the pellet of Doe to meet the limitations of claim 4.
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art of record, alone or in combination, is held to reasonably teach, suggest or render obvious the battery or claim 9 wherein the channel, indent or rebate (rabbet) is formed in the electrolyte powder (claim 9), disposed on the outer peripheral surface of the electrolyte powder and extends substantially along an axis of the electrolyte powder (claim 10) or disposed on an inner peripheral surface and extends substantially along an elongate axis of the hollow core of the electrolyte powder (claim 11) .
The cited prior art of record does not reasonably teach or suggest the at least one channel, indent or rebate formed in the compressed electrolyte powder, or ring-shaped configuration surfaces (having outer and inner peripheral surfaces) as recited in claims 9-11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 2,970,180 discloses a battery having a hollow core electrolyte formed from a melt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725